DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to Para [0001] filed 6/17/2022 is acceptable and has been entered.

Election/Restrictions
Claims 1-3, 5-15 and 17 are allowable. Claims 4 and 16, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on 10/29/2021, is hereby withdrawn and claims 4 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Specification
Paragraph [0067]:  The term “polyolefine” has been replaced with the term 
                               “polyolefin”.
Paragraph [0077]:  The term “polyolefine” has been replaced with the term 
                               “polyolefin”.

Claims 
Claim 1:  On line 9, the term “chamber” has been inserted after the term “first”.
Claim 4:  On line 1, the phrase “the seal” has been replaced with the phrase “at 
               least one of the first and second seals”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 6/17/2022 that the combination of Balteau and Pepper set forth in the last Office Action does not disclose “a first port attached to the first chamber, the first port configured to introduce a pharmaceutical product into the first chamber and allow passage of water vapor from the pharmaceutical product during lyophilization of the pharmaceutical product” as recited in independent claims 1 and 15 is found persuasive (since Pepper teaches two separate ports, one of which is configured to introduce a product into the first chamber and a second of which is configured to allow passage of water vapor from the product during lyophilization). Although newly found reference KR 20100040290 A to Muramatsu et al. (a copy and translation of which is provided by the Examiner) teaches a single port 12 that is configured to introduce a pharmaceutical product into a first chamber 20 of a bag 10 (through port 36) and is also configured to allow passage of water vapor from the pharmaceutical product (through port 60), Muramatsu et al. discloses that this passage occurs during filling of the chamber and not during lyophilization; in view of the structural configuration of Muramatsu’s port 12 and the fact that a vacuum is applied during lyophilization, one of ordinary skill in the art would be led to believe that the configuration of Muramatsu’s port would result in port 60 being blocked by the bag 10 during vacuum application. Accordingly, modifying the previously cited Balteau and Pepper references with Muramatsu’s port would not lead to the invention as claimed in independent claims 1 and 15. This art remains the closest prior art of record. In view of this, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783